Citation Nr: 0944062	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-34 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back injury, and 
if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to January 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).   

The reopened claim for a back disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a back 
injury was previously denied by the RO in November 1993 on 
the basis that there was no evidence that such a condition 
was incurred in or aggravated by military service.  The 
Veteran was notified of the decision and his appellate rights 
that same month, but he did not initiate an appeal of the 
decision.  The RO confirmed the denial of the claim in March 
1996, but again the Veteran did not appeal.  

2.  The additional evidence presented since March 1996 
includes service treatment records showing that the Veteran 
was treated for complaints of back pain on several occasions.    

3.  The additional evidence addresses the basis of the prior 
denial of the claim and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for back injury.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the veteran's back injury 
claim and remands it for further development.  As such, no 
discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a Veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The Veteran contends that service connection is warranted for 
a back injury.  He reports that he was treated in service for 
a back injury on numerous occasions.  He asserts that he has 
had ongoing back problems since that time.

The Veteran's claim for service connection for a back injury 
was previously denied by the RO in November 1993.  The Board 
notes that the previously considered evidence did not include 
the Veteran's service treatment records as they could not be 
located.  As a result, there was no evidence of treatment in 
service for a back disorder.  In the decision of November 
1993, the RO noted that service connection could not be 
granted in the absence of service treatment records showing a 
chronic back condition.  The Veteran was notified of the 
decision and his appellate rights, but he did not initiate an 
appeal.  The RO confirmed the denial of the claim in March 
1996.  Again, the Veteran did not initiate an appeal.  

The rating decisions are final based upon the evidence then 
of record. 38 U.S.C.A. § 7105.  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
March 1996 decision that was the last final adjudication that 
disallowed the Veteran's claim.

Although the RO determined that new and material evidence had 
been presented to reopen the claim for service connection for 
a back injury, that decision is not binding on the Board.  
The Board also must make this threshold preliminary 
determination, before proceeding further, because it affects 
the Board's jurisdiction to adjudicate the claim on the 
underlying merits. Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The additional evidence that has been presented since the 
previous decision includes multiple different service 
treatment records showing treatment for complaints of back 
pain.  For example, a service physical therapy record dated 
in August 1982 reflects that the Veteran reported complaints 
of low back pain with radiation of pain to both thighs on a 
chronic basis for one month.  It was noted that his range of 
motion was within normal limits, but was guarded.  The 
assessment was probably low back syndrome.  Other service 
treatment records contain similar information.  

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for a back disorder raises a reasonable 
possibility of substantiating the claim.  New evidence will 
be presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes that the additional evidence addresses the 
basis of the prior denial of the claim, namely that there was 
no indication of a back disorder in service.  Therefore, the 
Board concludes that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for a back disorder.  The reopened claim will be 
further addressed in the remand section of this decision.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a back injury.  To this 
extent only, the appeal is granted.  


REMAND

As the Veteran's claim for service connection for a back 
injury has been reopened, the Board concludes that a medical 
examination would be useful in assessing the claim.  

The Board notes that VA has a duty to afford a Veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  When the medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  See McLendon v Principi, 20 
Vet. App. 79 (2006).  

In the present case, there is medical evidence showing a 
current disability, contemporaneous documentation of symptoms 
during service, and lay evidence of continuity of symptoms 
since the period of service.  In light of these factors, the 
Board concludes that an examination is required for the 
purpose of assessing whether the current back disability is 
consistent with the symptoms noted in service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any disability of any current back 
disorder.  The claims file, including a 
copy of this Board decision, should be 
made available for review by the 
examiner.  

The examiner should specifically detail 
any current back disability.  The examiner 
must also acknowledge and discuss the 
Veteran's report of a continuity of 
symptoms since service.  Then, the 
examiner should offer a medical opinion as 
to the likelihood (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
any current back disorder is related to 
the symptoms noted in the service 
treatment records.  All findings and 
conclusions should be set forth in a 
legible report.

The examiner is requested to review all 
pertinent records associated with the claims 
file and offer comments and an opinion 
addressing that the Veteran's currently 
diagnosed disorders had their onset during 
service or are in any other way causally 
related to his active service.

2.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


